Title: Articles of Agreement with James Parker, 20 February 1742
From: Franklin, Benjamin,Parker, James
To: 


[February 20, 1741/2]
Articles of Agreement indented made the twentieth Day of February in the year of our Lord, One Thousand seven Hundred and Forty-One, Between Benjamin Franklin, of the City of Philadelphia in the Province of Pennsylvania Printer, of the One Part, and James Parker of the said City, Printer, of the other Part: Whereas the said Benjamin Franklin, and James Parker have determined to enter into a Copartnership for the Carrying on the Business of Printing in the City of New-York: It IS THEREFORE covenanted granted and agreed by and between the said Parties to these Presents; and the said Benjamin Franklin and James Parker do each of them covenant, and mutually agree each with the other of them, and to and with the Heirs, Executors and Administrators of the other of them, in Manner following, That is to say
That they, the said Benjamin Franklin and James Parker shall be Partners in carrying on the Trade and Business of Printing in New-York aforesaid, for and during the Term of Six Years from the Day on which the said James Parker shall be in Possession of a Printing-Press, Types and Materials in the City of New-York aforesaid, provided by the said Benjamin Franklin, if they the said Benjamin and James shall so long live. That the said Benjamin Franklin, shall be at the sole Charge of providing a Printing-Press with all its necessary Appurtenances, together with Four Hundred Pounds Weight of Letters (if the said James shall require so great a Quantity) and shall cause the same to be transported at his own Risque and Expence, to the City of New-York aforesaid, and to be there put into the Possession of the said James Parker. That the Business and Working Part of Printing, and of Disposing of the Work printed: shall be under the sole Management and Direction of, and performed by the said James Parker or at his Expence. That all Charges for Paper, Ink, Balls, Tympans, Wool, Oyl, and other Things necessary to Printing, together with the Charge of all common and necessary Repairs of the Press and its Appurtenances, and also the Charge of Rent for a Shop, and for so much Room as is necessary to be used in the Management of the Business of Printing aforesaid, shall be divided into three equal Parts, two of which said Parts shall be defrayed by and paid as due from the said James Parker and the remaining Third Part shall be defrayed and allowed to be paid as due from the said Benjamin Franklin, and deducted out of the Income next herein after mentioned. That as Money received or to be received for Printing, or for any Thing done or to be done relating to the Business of Printing aforesaid, by the said James Parker, either as Gratuity, Premium or Reward or Salary, from the Government, or from others, shall be divided into three equal Parts Two of which said Parts the said James Parker shall have for his Care, Management and Performance aforesaid, and the said Benjamin Franklin shall have the remaining Third Part thereof. That for the regular transacting the Affairs in Copartnership aforesaid the said James Parker shall keep fair and exact Books of Accounts of and concerning all Work done and delivered or sold by him, and of all his Receipts and Disbursements relating to the Business of Printing in Copartnership aforesaid, with the Day, Month and Year of each Entry, and submit the same to the View of the said Benjamin Franklin, his lawful Attorney, Executors or Administrators, as often as thereunto required. And that all the Accounts of the Copartners in Copartnership aforesaid, shall be drawn out plain and communicated to each other, and settled once a Quarter, to wit, at Midsummer, Michaelmas, Christmas, and Lady-Day, during the Copartnership aforesaid, or oftner, if either of them the said Copartners shall require it. And that upon such Settlement, the said James Parker shall remit the Part by this Agreement belonging to the said Benjamin Franklin, in such Wares or Merchandizes, or in Bills of Exchange or in Money, as the said Benjamin Franklin shall direct, by Letter or Order under his Hand, on board such Vessel and to such Port, or by such Person or Conveyance as the said Benjamin shall also require, by Letter or Order as aforesaid, at the proper Risque of the said Benjamin. That the said James Parker shall not work with any other Printing Materials than those belonging to the said Benjamin Franklin, nor follow any other Business but Printing, during the Continuance of the Copartnership aforesaid, occasional Buying and Selling excepted. That the Loss by bad Debts shall be divided and sustained by both Parties, in the same Proportion as the Money ought to have been divided by this Agreement, if it had been received. That neither of the said Parties shall reap any Benefit or Advantage by Survivorship, if the other of them shall depart this Life before the Expiration of the said Term of Six Years; but that if the said James Parker shall depart this Life before the Expiration of the said Term, his Executors or Administrators, shall deliver up the Press, Types, and all other Materials of Printing which have been provided by the said Benjamin Franklin, or at his Charge, to the said Benjamin, his certain Attorney, Executors or Administrators, upon Demand, in good Order and Condition, (allowing for the usual Wear and Decay of such Things) as also the Share of Money, Effects and Debts belonging to the said Benjamin by this Agreement. And if the said Benjamin Franklin shall depart this Life before the Expiration of the Term of Copartnership aforesaid, the said James Parker shall continue the Business nevertheless, paying and remitting the Part, by this Agreement belonging to the said Benjamin Franklin, unto the Executors, Administrators, or Assigns of the said Benjamin, they performing all parts of this Agreement to the said James, which the said Benjamin ought to have done, if he had lived. And [at] the Expiration of the Term of Six Years aforesaid, the said James Parker, shall have the Preference of purchasing the said Printing-Press, Types and Materials, if he shall be so disposed, at their present Value, allowing for the Wear thereof which shall be judged a reasonable Abatement, considering the Time they then have been used: But if the said James shall not be inclined to purchase them he shall transport, or cause to be transported to and delivered at Philadelphia, the said Printing-Press, Types and Materials, at his own proper Risque and Charge, to the said Benjamin Franklin, his Executors, Administrators or Assigns. And if any unusual Damage, by bad Usage or Negligence, shall have happened to them the said James shall make it good: But if the Damage be occasioned by some unavoidable Accident, the Loss shall be divided and sustained by both Parties, in the same Manner as the Loss by bad Debts is by this Agreement to be divided and sustained: Provided nevertheless, that if the said Printing Press, Materials and Types which the said Benjamin provides, shall be lost in the Conveyance to New-York, by any Accident of Water or Fire, Enemy or the like; then the Loss thereby shall be wholly sustained by the said Benjamin Franklin, and the Copartnership hereby made, shall be dissolved and abolished, unless the said Benjamin be willing to continue it, and provide another Press and Types as aforesaid, and send them at his own Risque to New-York aforesaid, there to be delivered to the said James Parker Any Thing herein before contained to the Contrary not withstanding. In Witness whereof the Parties to these Presents have interchangeably set their Hands and Seals hereunto. Dated the Day and Year first above-written.
James Parker [Seal]B Franklin [Seal]
Sealed and Deliveredin the Presence of us  Robt Grace  Lewis Evans
 Endorsed: Articles of Agreement between B. Franklin and James Parker Feby. 20. 1741, 2